Title: To Thomas Jefferson from James A. Stewart, 21 January 1803
From: Stewart, James A.
To: Jefferson, Thomas


          
            Dear Sir
            New York Jany. 21st. 1803
          
          Inclosed I send you for Convinence, the Report of the Commitee of Congress, on Countervaling Dutys, on Vessells, & Raw Materials of the United States, this Paper was Printed Yesterday, and its Contents hurt my feelings very much, finding on perusial that a Dedly blow, was struck by the British and French Nations, on the Navigation of the United States.
          Bred a Mercht. which Occupation I have followed for thirty Six years, and a true Patriot for my Country, having during the Revenational Warr, with Great Britain, I was Concerned in 4th. 5th. 6th. & 8ths. in thirty two arm’d Vessells, each Carrying a Commission and Carrying from Twenty four Guns, down to Eight, am now Retired from Bussiness, have leasure time on hands, to peruse the Politicks of the World,—I am Intimately acquainted, with the Vice President, and Mr. Dewint Clinton, of Either of them your may Know my Character if you think it worth your while to ask them Respecting it.
          I beg Sir you will pardon the Freedom I have taken in addressing you, but Knowing my Intention flows from a good Hart, and in a good Cause for the love of my Country, I could not Refrain from Droping you my Oppinion upon this Inclosed Report.
          On perusing the text of the Treaty of amity, Commerce & Navigation Dated London 19th Novemr. 1794, which the Commitee of Congress builds heavily on, the plan I am about to Propose, is perfectly Clear of any Breach of Faith, pledged by the United States, respecting said Treaty, and in my Opinion Nither Britain nor France can take it amiss and the United States come of with Honor, and Stear Clear for ever, of haveing any more of there Countervailing Dutys, or Obstructions to our Navigation—
          Please Notice the Commitees Report on a Ship of 250 Tons, carrying 250 Tons of Oil in Time of Peace the British Ship will receive full Freight, when the American Ship will receive only £171.5 Sterling, which will not pay her Double light money & other Expenses in London, by which means the whole Freight & more is sunk to Owners—the same remark on Tobacco, & other Raw Materials, of the United States, paying Countervailing Dutys.
          Now for my Plan, Sir, which I hope will meet your approbation. & will not Interfere with any Treaty now Subsisting between the Nations of Great Britian France & the United States of America—lay a Duty on All Articles of Raw Meterials of the United States, Shipt in a British or French Ship, the Exact sum, or sums on Each Article, Numerated by the Countervailing Dutys, laid on Goods, by American Ships, Carried to Either Nation, by which means American Ships will have the Same Chance with Ships of England or France—there Ships will have the advantage of ours by a Difference in the Wages of Seamen—to Ballance that, we build our Ships for much less, then Either of them, & Victual for about the half the British do—provided this Sketch or plan, meets your approbation, or my Writing to you is not found Disagreeable, when I Know this by a line from a Friend, will give you my Sentiments on the Banckrupt Law, which coud be amended so as to be Agreeable to all the Merchents of the United States—
          I have the Honor to be Your Devoted, Hble. Servt.
          
            James A. Stewart
          
        